DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 20,4413, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/07/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4,6,10 and 11 are rejected under 35 U.S.C. 102(a1) as being anticipated by Hause et al. (US 2018/0034392).
Regarding claim 1, Hause et al. teaches:
A brushless motor (para 3) comprising: 
a rotor assembly (22, Figs 1-13) comprising a shaft (38A), 
an impeller (36), 
a bearing assembly (in center hub 38, para 29) and a rotor core (28); 

a frame comprising an outer portion (100) and an inner portion (42) radially inward of the outer portion (100), the inner portion supporting at least one of the rotor assembly (22) and the stator assembly (14); and 
a strut (20,44) extending between the outer portion (100) and the inner portion (42), wherein the strut (20,44) extends at least partially into a recess formed in the stator assembly (Figs 6 and 13 showing the recess, para 31 –“The stator 14 is fixably mounted on the main strut 20,44. A main housing 42 is optionally provided to cover the stator 14”).

Regarding claim 2/1, Hause et al. teaches wherein the strut (20,44) extends into the recess such that such that side surfaces of the strut are positioned at an end of stator assembly (14, Figs 1-2A).

Regarding claim 3/1, Hause et al. teaches wherein the stator assembly (14) and the strut (20,44) are positioned upstream of the impeller (36).

Regarding claim 4/1, Hause et al. teaches wherein the stator assembly (14) comprises a bobbin and a stator core (16,18, Fig 5, para 31), and the recess is formed in the bobbin (Fig 5 shows bobbin – not labeled but by numeral 18 wrapped around core therefore being hollow, see annotated Fig 5 below).

    PNG
    media_image1.png
    447
    574
    media_image1.png
    Greyscale

Regarding claim 6/1, Hause et al. teaches wherein the strut (20,44) comprises a leading edge, and the leading edge defines a convex surface when viewed in a direction of airflow through the brushless motor in use (Fig 1 shows 44 being convex which is part of strut 20,44).

Regarding claim 10/1, Hause et al. teaches wherein at least a portion (16, Fig 13) of the stator assembly (14) is inclined toward the strut (20,44, Fig 1).

Regarding claim 11/1, Hause et al. teaches wherein the strut (20,44) extends into the recess such that the strut does not contact the stator assembly (14, para 31 also Fig .

Allowable Subject Matter
Claims 5, 7-9 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  In claim 5/4 inter alia, the specific limitations of “…wherein the bobbin comprises first and second arms, the first and second arms are spaced apart to define the recess, and the recess defines a space for receiving windings of the stator assembly and a space for receiving the strut….”, in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
In claim 7/6 inter alia, the specific limitations of “wherein the entirety of the leading edge of the strut is received within the recess”, in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.
In claim 8/1 inter alia, the specific limitations of “…wherein at least a portion of the strut is tapered in an axial direction such that the width of the strut decreases toward a trailing edge of the strut….”, in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.
In claim 9/1 inter alia, the specific limitations of “…wherein the strut comprises a trailing edge, and the trailing edge defines a convex surface when viewed in a direction opposite to a direction of airflow through the motor in use….”, in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.
In claim 12/1 inter alia, the specific limitations of “…wherein the brushless motor comprises a plurality of stator assemblies and a plurality of struts, each stator assembly having a recess, and each strut extending into the recess of a corresponding stator assembly….”, in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 for details.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAISHADH N DESAI whose telephone number is (571)270-3038. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAISHADH N. DESAI
Primary Examiner
Art Unit 2834



/NAISHADH N DESAI/Primary Examiner, Art Unit 2834